Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-22-2007

Williams v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2030




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Williams v. USA" (2007). 2007 Decisions. Paper 553.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/553


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-310                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 07-2030
                                  ________________

                               ANTHONY WILLIAMS,

                                                 Appellant

                                            v.

                          UNITED STATES OF AMERICA;
                             BUREAU OF PRISONS;
                            US ATTORNEY GENERAL
                            _______________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 07-cv-00143)
                     District Judge: Honorable James M. Munley
                    _______________________________________

Submitted For Possible Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P 10.6
               or a Certificate of Appealability Under 28 U.S.C. § 2253
                                     July 19, 2007

            Before: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES.

                               (Filed: August 22, 2007)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Anthony Williams appeals from the dismissal of his petition for writ of habeas

corpus by the United States District Court for the Middle District of Pennsylvania. We
will vacate in part the District Court’s February 28, 2007 order and remand with

instructions to consider Williams’ claim challenging the execution of his sentence under

28 U.S.C. § 2241.

       On January 25, 2007, Williams, a federal prisoner incarcerated at the Canaan

Federal Prison in Waymart, Pennsylvania, filed a habeas petition under 28 U.S.C. § 2241.

The petition states that Williams was paroled in April 1997 after serving six years on a

state narcotics conviction in New York. Then, in October 1997, he was arrested in

Virginia on state narcotics and firearm charges, which were converted to federal charges.

Thereafter, he was shuttled between New York and Virginia to deal with parole

revocation and sentencing. However, the Bureau of Prisons (“BOP”) allegedly did not

give him credit for several months of time that he was in custody. Accordingly,

Williams’ petition states that he “seeks sentence time credit for the time served from

October 24, 1997 thru to the present.”

       The District Court read the petition as challenging the legality of his sentence and

dismissed it because such a challenge can only be asserted under 28 U.S.C. § 2255.

Williams appealed from the dismissal, arguing that he is challenging the execution—not

the legality—of his sentence, and thus that he can proceed under 28 U.S.C. § 2241. See

Rios v. Wiley, 201 F.3d 257, 270-72 (3d Cir. 2000) (overruled on other grounds) (finding

that a petitioner can challenge the execution of his sentence under § 2241). In particular,

Williams asserts that the BOP did not properly calculate his credit to include 18 months



                                             2
of time served. In response to Williams’ appeal, the government filed a document

agreeing that the District Court misconstrued the petition,1 and arguing that case should

be remanded to the District Court so that it can issue a show cause order and so that the

merits of the claim can be considered under § 2241.

       Consistent with the rule that pleadings are to be construed “so as to do substantial

justice,” Fed. R. Civ. P. 8(a), a “pro se prisoner’s pleadings should be . . . construed

liberally,” Lewis v. Att’y Gen. of the United States, 878 F.2d 714, 722 (3d Cir. 1989). In

light of Williams’ contention (which is supported by his petition) that he is actually

challenging the execution of his sentence, we will remand for consideration of this claim

under § 2241. Williams correctly asserts that the proper vehicle for challenging the

determination of sentence credit is a § 2241 habeas petition filed in the district where he

is imprisoned. Rios, 201 F.3d at 270-71; 28 U.S.C. § 2241. Accordingly, because

Williams’ petition states that he “relies upon” Rios, and because his requested relief is

“sentence time credit,” which he believes was not properly calculated, this claim should

be read as challenging the execution of his sentence under § 2241. Thus, we will vacate

the District Court’s February 28, 2007 order in part and remand with instructions to

consider the claim under 28 U.S.C. § 2241.2


       1
              The government does not concede that Williams’ claim has merit.
       2
               Williams’ petition also states that his sentence was “imposed in violation of
the sentencing guidelines.” Thus, to the extent that Williams seeks to challenge the
legality of his sentence, the District Court correctly determined that he can only proceed
under § 2255. Moreover, Williams may file a § 2255 motion only in the sentencing court.

                                              3
See 28 U.S.C. § 2255. Accordingly, we deny a certificate of appealability on this issue
because the District Court correctly determined that it lacked jurisdiction to consider this
claim.

                                              4